Little, J.
A motion to set aside a judgment rendered against a partnership as garnishee in default of answer, on the grounds, that “ if the garnishment summons was ever served upon them, it was so served at a time when the partner served was on the eve of departure for Europe, whence he returned late in the year, . . that the partner who took his place in the office was not advised of the service,” and that they were not indebted to the defendant' but he was indebted to them, was properly overruled. The grounds stated do not show prima facie that the garnishees were prevented from making answer by accident, mistake, or any unavoidable circumstance for which the law will have regard; and therefore this case does not come within the ruling made in Atlanta Journal v. Brunswick Publishing Co., Ill Ga. 718.

Judgment affirmed.


All the Justices concurring.

Motion to set aside judgment. Before Judge Seabrook. McIntosh superior court. November 27, 1900.
Charlton & Charlton, for plaintiffs in error.
Gignilliat & Stubbs, contra.